IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 65 EM 2014
                              :
                Respondent    :
                              :
                              :
           v.                 :
                              :
                              :
TIMOTHY L. GAINES,            :
                              :
                Petitioner    :


                                       ORDER


PER CURIAM
      AND NOW, this 6th day of August, 2014, in response to the Petition for Leave to

File Petition for Allowance of Appeal Nunc Pro Tunc, this matter is REMANDED to the

Court of Common Pleas of Philadelphia County for the appointment of new counsel

within 60 days of this order. New counsel shall file a Petition for Allowance of Appeal

within 30 days of appointment.